DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable 
over Jackson et al. (US 2019/0101387 A1), hereinafter Jackson, in view of Li et al. (Li M, Li P, Tian S, Tang K, Chen X. Estimation of Temporal Gait Parameters Using a Human Body Electrostatic Sensing-Based Method. Sensors (Basel). 2018 May 28;18(6):1737. doi: 10.3390/s18061737. PMID: 29843414; PMCID: PMC6022176.), hereinafter Li.

	Regarding claim 1, Jackson discloses: A device, comprising:
a pressure sensor, configured to provide a pressure signal; (Jackson, e.g., see fig. 2 illustrating sensors (38) comprised of pressure sensor(s) (62) and motion sensor(s) (50) which is part of input-output circuitry (34), which is further a part of electronic device (10); see also para. [0039] disclosing sensors (38) may include one or more motion sensors (50) and one or more pressure sensors (62); see also para. [0040] disclosing pressure sensor (62) (sometimes referred to as pressure sensor circuitry (62), pressure sensor structures (62), or pressure sensors (62)) may include one or more pressure sensors that measure the air pressure of the surrounding environment.  Pressure sensors (62) may include absolute barometric diaphragm-based pressure sensors formed from piezo-resistors embedded in a micro-machined silicon diaphragm (sometimes referred to as a piezo-resistive pressure sensor.  Processing circuitry (40) may gather elevation information using pressure sensor (62); see also para. [0041] disclosing processing circuitry (40) may be used to continuously or periodically track movement of device (10) using sensors such as motion sensor (50) and pressure sensor (62).  In portable, movement of device (10) may be indicative of the movement of a user of device (10).  When a user is holding, wearing, or otherwise carrying device (10) on his or her person, processing circuitry (40) may be used to track the user’s movement based on sensor data gathered from motion sensor (50) and/or pressure sensor (62))
 a motion sensor, configured to provide a motion signal indicative of motion; and (Jackson, e.g., para. [0039] disclosing sensors (38) may include one or more motion sensors (50) and one or more pressure sensors (62).  Motion sensor (50) (sometimes referred to as motion sensor circuitry (50) may include one or more accelerometers (e.g., accelerometers that measure acceleration along one, two, or three axes), gyroscopes, compasses, pressure sensors, other suitable types of motion sensors, combinations of any two or more of these types of sensors, etc.; see also para. [0041] disclosing when a user is holding, wearing, or otherwise carrying device (10) on his or her person, processing circuitry (40) may be used to track the user’s movement based on sensor data gathered from motion sensor (50) and/or pressure sensor).
circuitry, coupled to the pressure sensor and to the motion sensor  and (Jackson, e.g., see para. [0041] disclosing processing circuitry (40) may be used to continuously or periodically track movement of device (10) using sensors such as motions sensors (50) and pressure sensor (62).  In cases where device (10) is handheld, wearable, or otherwise portable, movement of device (10) may be indicative of the movement of a user device (10).  For example, when a user is holding, wearing, or otherwise carrying device (10) on his or her person, processing circuitry (40) may be used to track the user’s movement based on sensor data gathered from the motion sensor (50) and/or pressure sensor (62))
configured to detect changes in level based on the pressure signal and on the motion sensor . (Jackson, e.g., see paras. [0049]-[0050] disclosing different sensors may be useful in characterizing different types of activities and movements.  For example, pressure sensor (62) in sensors (38) (fig. 2) may be used to detect changes in elevation and may therefore be useful for detecting when a user is climbing stairs and for tracking the number of stairs climbed (and/or the number of flights of stairs climbed).  Changes in elevation alone may not be sufficient to determine when a user is climbing stairs.  To help characterize the type of movement performed by a user during an ascent or descent, processing circuitry (40) may combine pressure information from pressure sensor (62) with motions sensor information from motion sensor (50)).
Jackson is not relied upon as explicitly disclosing: an electrostatic-charge-variation sensor, configured to provide a charge-variation signal indicative of a variation of electrostatic charge; and
electrostatic-charge-variation sensor
charge-variation signal
However, Li further discloses: an electrostatic-charge-variation sensor, configured to provide a charge-variation signal indicative of a variation of electrostatic charge; and (Li, e.g., see fig. 1A illustrating the human body movement capacitance model, and see figure 2 illustrating a schematic diagram of the I-V conversion part of the electrostatic measurement installation; and see also pg. 2, line 42 – pg. 3, line 2 disclosing the use of a non-contact EFS (electrostatic field sensing) method for gait measurement has become a hot topic in recent years.  In Reference (24), Koichi Kurita measured the electrostatic signals when walking with the electrostatic induction method and correlation analysis of the gait signals was implemented by combining with the frequency domain information of the signal.  We established the human body equivalent capacitance model through theoretical derivation, verified the correctness of the model through simulation, and measured the gait signal (24); see also pg. 4, section 2.2.1 disclosing the induced current is generated on the induction electrode when the charged human body moves in the vicinity of the induction electrode of the measurement installation.  The induced current is then converted to an observable voltage signal (conversion rate of 10 mV/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ).  The voltage signal is then amplified by an operational amplifier (op-amp) for observation.  Since the voltage signal obtained by this measurement method is easily distributed by the power frequency voltage of the grid, we designed a low-pass filter with a cutoff frequency of 20 Hz before the analog-to-digital (A/D) conversion.  Subsequently, the analog signal is converted into the digital signal through A/D for data acquisition and processing).  
electrostatic-charge-variation sensor (Li, e.g.., see figure 2 illustrating a schematic diagram of the I-V conversion part of the electrostatic measurement installation; see also pg. 4 to section 2.2.1. disclosing the induced current is generated on the induction electrode when the charged human body  moves in the vicinity of the induction electrode of the measurement installation.  The induced current is then converted to an observable voltage signal (conversion rate of 10 mv/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ)).
charge-variation signal (Li, e.g., see pg. 4 to section 2.2.1. disclosing the induced current is then converted to an observable voltage signal (conversion rate of 10 mv/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ).  The voltage signal is then amplified by an operational amplifier (op-amp) for observation.  Since the voltage signal obtained by this measurement method is easily distributed by the power frequency voltage of the grid, we designed a low-pass filter with a cutoff frequency of 20 Hz before the analog-to-digital (A/D) conversion.  Subsequently, the analog signal is then converted into the digital signal through A/D for data acquisition and processing.  The digital signal obtained after A/D sampling is sent to a personal computer for data processing through a 2.4 GHz data transmission module).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson’s pressure sensor configured to provide a pressure signal, circuitry coupled to the pressure sensor and the motion sensor to detect changes in level based on the pressure signal and the motion sensor with Li’s electrostatic-charge-variation sensor configured to provide a charge-variation signal indicative of a variation of electrostatic charge, electrostatic-charge variation sensor, and charge-variation signal for at least the reasons that it is known that changes in body potential as the human body comes in contact with and is separated from the ground during stepping movements induces a rate of change of an electrostatic potential, as taught by Li; e.g., see pg. 7 to section 2.3.2..

Regarding claim 2, Jackson in view of Li discloses: The device according to claim 1, wherein the circuitry is configured to:
process a pressure gradient over time, associated with a variation of the pressure signal, to detect a first indication of change in level; (Jackson, e.g., see figure 10 and para. [0061] disclosing processing circuitry (40) may use the pressure sensor (62) to determine a user’s relative change in elevation and a user’s absolute elevation.  An estimate of a user’s absolute elevation may be useful in converting pressure changes detected by a pressure sensor into relative elevation changes; see also para. [0062] disclosing during operation of device (10), processing circuitry (40) may monitor pressure data and motion data until a minimum climb rate is detected, wherein processing circuitry (40) begins counting flights of stairs.  Fig. 10 illustrates how using a minimum climb rate can be used to detect stair climbing.  Graph (76) of fig. 10 is a histogram showing an illustrative distribution of climb rate data gathered using pressure sensor (62).  Curve (90) illustrates the distribution of data gathered while a user walks on flat ground (with minor elevation changes), and curve (78) illustrates the distribution of data  gathered while a user walks up a set of stairs.  The climb rate may correspond to the user’s change in elevation over a given sample period (e.g., 5 seconds, 10 seconds, 15 seconds, less than 5 seconds, more than five sections, etc.).  

determine an occurrence of a change in level in response to detection of the first indication and a step rate indication  during a threshold time interval. (Jackson, e.g., see fig. 11 illustrating a graph of illustrative data showing how climb rate and step rate may be used to differentiate one type of movement from another type of movement; see also para. [0061] disclosing the climb rate may correspond to the user’s change in elevation over a given sample period (e.g., 5 seconds, 10 seconds, 15 seconds, less than 5 seconds, more than five sections, etc.; see also para. [0064]-[0065] disclosing fig. 11 is a graph illustrating how additional thresholds may be used to distinguish between stair climbing and other activities.  Fig. 11 shows illustrative data for various movements.  Data points (120) illustrate climb rate and step rate for users riding elevators; data points (122) illustrate climb rate and step rate for users riding escalators; data points (124) illustrate climb rate and step rate for users walking on flat ground (e.g., flat ground with minor elevation changes); and data points (126) illustrate climb rate and step rate for users climbing stairs.  As shown in fig. 11, minimum climb rate P may be used to distinguish travel on flat ground (points (124) from upward travel such as travel from one floor to another floor in a building (points (120), (124), and (126)).  Step rate limits (L1) and (L2) may be used to distinguish stair climbing (points (126)) from other modes of travel between floors.  Step rates below (L1) may correspond to non-stair climbing movements such as riding an elevator (points (120)) and riding an escalator (points (122)).  Upper step rate limit (L2) from may be imposed to distinguish stair climbing from other upward movements that may result in high step rate measurements (e.g., cycling, riding in a car on a bumpy road, etc.).
Jackson in view of Li is not relied upon as explicitly disclosing: process a variation of the charge-variation signal over time to detect a second indication of change in level; and
determine an occurrence of a change in level in response to detection of the second indication
However, Li further discloses: process a variation of the charge-variation signal over time to detect a second indication of change in level; and (Li, e.g., see fig. 5 illustrating a time-domain waveform of electrostatic sensing signal wherein it is disclosed in the illustration that the peaks and troughs indicate the left/right foot lifting off the ground and the left/right foot contacting the ground; wherein the examiner notes that the lifting of the foot to a different height is construed as a second indication of a change in level).
determine an occurrence of a change in level in response to detection of the second indication (Li, e.g., see fig. 5 illustrating a change in the user’s foot level; construed by the examiner as a change in level; which is in response to the detection of an electrostatic charge induced during stepping; see also pg. 7 to section 2.3.2. disclosing figure 5 shows the changes in body potential as the human body comes in contact with and is separated from the ground during stepping movements.  The time-domain waveform includes the time parameters during the stepping movement.  It can be determined using Equation (4) that the denominator of the left term is Ss and the denominator of the right term is Ss2.  Therefore, the right hand term affects slightly more than the induced current I and the left hand term mainly affects the induced current I.  For example, when the right foot toe is about to leave the ground, the equivalent area Ss between the sole of the ground decreases.  The distance h(t) between the right foot and the ground increases, so the induced current through the induction electrode increases when the right foot leaves the ground.  The rate of change of h(t) is at the maximum level and the electrostatic signal reaches the local maximum level.  The peak of the time-domain waveform of the electrostatic signal coincides with the moments when the foot separates from the initial contact with the ground.  The moments of foot separation from and initial contact with the ground can be obtained by extracting the corresponding peak information).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson in view of Li’s device with Li’s processing a variation of the charge-variation signal over time to detect a second indication of change in level, and determining an occurrence of a change in level in response to detection of the second indication for at least the reasons that it is known that electrostatic field sensing is a passive detection method which relies on the response as a function of changes of the surrounding electric field, as taught by Li; e.g., see pg. 4 to section 2.2.1.

Regarding claim 3, Jackson in view of Li discloses: The device according to claim 2, 
wherein the change in level is associated with a user going one step upstairs or one step downstairs, (Jackson, e.g., see fig. 12 illustrating step (98) disclosing set initial height and step count; see also para. [0056] disclosing processing circuitry (40) may gather motion sensor information from motion sensor (50) in electronic device (10) to determine the number of steps taken by the user during the trip from the first floor to the second floor.  Based on this information, processing circuitry (40) may determine the number of steps taken by the user per change in elevation, which in turn can be used to determine whether the user is climbing stairs to the second floor or whether the user has taken some other mode of transportation to the second floor; examiner notes the broadest reasonable interpretation of steps taken by the user per change in elevation includes the value of a single step).
the first indication is detected in response to the pressure gradient exceeding, in absolute value, a first pressure threshold, indicative of the variation of the pressure signal associated with going one step up or one step down, and (Jackson, e.g., see fig. 10 illustrating a step count vs. climb rate, wherein a threshold of “P” is determined as a threshold; see also para. [0058] disclosing processing circuitry (40) may analyze motion sensor and pressure sensor data for a predetermined period of time before an ascent and/or after an ascent to help further characterize the type of movement performed during the ascent or descent; see also para. [0061] disclosing processing circuitry (40) may use the pressure sensor (62) to determine a user’s relative change in elevation and a user’s absolute elevation; see also para. [0063] disclosing value P of fig. 10 represents a minimum climb rate that processing circuitry (40) may use to determine when a user is climbing a set of stairs.  When processing circuitry (40) detects a climb rate below value P, processing circuitry (40) may determine that the user is not ascending stairs.  when processing circuitry (40) detects a climb rate at or above value P, processing circuitry (40) may determine that the user is ascending stairs and may initiate a flight counting algorithm; see also para. [0046] disclosing fig. 11 is a graph illustrating how additional thresholds may be used to distinguish between stair climbing and other activities.  Fig. 11 shows illustrative data for various movements.  Data points (126) illustrate climb rate and step rate for users climbing stairs; examiner notes that a step rate for climbing stairs includes a single step for a single stair step).
Jackson in view of Li is not relied upon as explicitly disclosing: the second indication is detected in response to detection of a variation of the charge- variation signal associated with the user going one step up or one step down.
However, Li further discloses: the second indication is detected in response to detection of a variation of the charge- variation signal associated with the user going one step up or one step down. (Li, e.g., see fig. 5 and pg. 7 to section 2.3.2. disclosing figure 5 shows the changes in body potential as the human body comes into contact with and is separate from the ground during stepping movements; see also pg. 12 to section 4. Discussion disclosing the study results shows that temporal gait parameters could be identified through EFS signals in the stepping gait and two important gait cycle parameters (initial contact and separate event) could be detected with high accuracy; examiner notes the broadest reasonable interpretation of a gait parameter that includes an initial contact and separation event inherently requires the user to take one step up and one step down).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson in view of Li’s change in level is associated with a user going one step upstairs or one step downstairs and the first indication is detected in response to the pressure gradient exceeding, in absolute value, a first pressure threshold, indicative of the variation of the pressure signal associated with going one step up or one step down with Li’s second indication is detected in response to detection of a variation of the charge- variation signal associated with the user going one step up or one step down for at least the reasons that it is known that the EFS method can accurately measure the initial and separate events of walking as well as effectively obtain temporal gait parameters, wherein as the user completely lifts his feet off the ground in the gait cycle, gait events and gait parameters can be captured and calculated, as taught by Li; e.g., see pg. 12 to section 4. Discussions.

Regarding claim 4, Jackson in view of Li discloses: The device according to claim 3, wherein the circuitry is configured to detect a variation of the charge-variation signal associated with the user going one step up or one step down by extraction and analysis of features of the charge-variation signal. (Li, e.g., see fig. 5 illustrating a pattern of the charge-variation signal, wherein a signal is produced with each foot contacting and leaving the ground; see also pg. 7 to section 2.3.2. disclosing figure 5 shows the changes in body potential as the human body comes into contact with and is separate from the ground during stepping movements; see also pg. 12 to section 4. Discussion disclosing the study results shows that temporal gait parameters could be identified through EFS signals in the stepping gait and two important gait cycle parameters (initial contact and separate event) could be detected with high accuracy; examiner notes the broadest reasonable interpretation of a gait parameter that includes an initial contact and separation event inherently requires the user to take one step up and one step down).

Regarding claim 5, Jackson in view of Li discloses: The device according to claim 4, wherein the analysis of features of the charge-variation signal includes: detecting peaks of amplitude of the charge-variation signal that exceed a threshold; detecting patterns of the charge-variation signal; or combinations thereof. Claim 5 is rejected for the same purpose in connection with the rejection of claim 4.

Regarding claim 6, Jackson in view of Li discloses: The device according to claim 3, wherein the circuitry is configured to implement a counting of the steps up or down associated with the user based on the pressure signal and the motion sensor . (Jackson, e.g., see fig. 12 illustrating a flow chart of illustrative steps involved in counting the number of flights of stairs climbed by a user using motion sensor and pressure sensor data; see also para. [0068] disclosing at step (98), processing circuitry (40) may set the initial height and step count to a given set of values based on the gathered step data and elevation data.  The initial height and step count correspond to the elevation and step count at the beginning of the user’s ascent.  At step (100), processing circuitry (40) may continue calculating a user’s climb rate until the climb rate falls below a predetermined threshold climb rate; see also para. [0072] disclosing processing circuitry (40) may gather sensor data from one or more motion sensors (50) (e.g., from one or more accelerometers, gyroscopes, compasses, pressure sensors, etc.) and may monitor for user movement.  If desired, processing circuitry (40) may gather additional sensor data such as pressure sensor data from pressure sensor (62) during step (80)).
Jackson in view of Li is not relied upon as explicitly disclosing: implementing a count of the steps up or down associated with the user based on the charge-variation signal
However, Li further discloses: (Li, e.g., see fig. 5 illustrating a pattern of the charge-variation signal, wherein a signal is produced with each foot contacting and leaving the ground; see also pg. 7 to section 2.3.2. disclosing figure 5 shows the changes in body potential as the human body comes into contact with and is separate from the ground during stepping movements; see also pg. 12 to section 4. Discussion disclosing the study results shows that temporal gait parameters could be identified through EFS signals in the stepping gait and two important gait cycle parameters (initial contact and separate event) could be detected with high accuracy; examiner notes the broadest reasonable interpretation of a gait parameter that includes an initial contact and separation event inherently requires the user to take one step up and one step down; see also pg. 9 to section 3. Results disclosing once gait events are identified, gait cycle (Tg), stance phase duration (Ts), swing phase duration (Tw), and gait cadence (C) can be calculated as shown in equations (5)-(8).  The ratio of Ts over Tg (Rs) and the ratio of Tw over Tg (RW) are then computed.  These ratios should represent approximately 60% of the stance phase duration (Rs ≈ 60%) and 40% of the swing phase duration (RW ≈ 40%) if a person has a healthy gait.  Therefore, the gate cycle (Tg) of 10 testers at three different motions speeds are calculated and counted.  The EFS-derived estimate of the gait cycle (Tg) agreed with the foot pressure system over the entire range of walking rates (see figure 8).  These two estimates of the gait cycle (Tg) were strongly correlated.  This confirmed the high reliability of the electrostatic sensing-based estimate of the gait cycle; examiner notes the gait cycle (Tg) inherently requires a step up and a step down).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson in view of Li’s circuitry configured to implement a counting of the steps up or down associated with the user based on the pressure signal and the motion sensor with Li’s implementing a count of the steps up or down associated with the user based on the charge-variation signal for at least the reasons that steps may be counted within a 97% accuracy by utilizing an electrostatic field sensing, as taught by Li; e.g., see pg. 9, section 3. Results.

Regarding claim 7, Jackson in view of Li discloses: The device according to claim 3, wherein the circuitry is configured to:
set a baseline value of the pressure signal during a stationary condition; and (Jackson, e.g., see para. [0058] disclosing processing circuitry (40) may analyze motion sensor and pressure sensor data for a predetermined period of time before an ascent and/or after an ascent to help further characterize the type of movement performed during the ascent or descent.  For example, historical pressure sensor data may be used to determine whether a user was walking on level ground before beginning an ascent up a set of stairs or up a hill; examiner is construing a time before an ascent as a stationary condition and the historical pressure sensor data as the baseline value; see also fig. 13 to step (80) disclosing gather sensor data from sensor(s) and monitor for user movement).
at the end of the user climbing or descending a staircase:
determine a difference between a current value and the baseline value of the pressure signal; (Jackson, e.g., see figs. 5 and 6, and para. [0061] disclosing processing circuitry (40) may use the pressure sensor (62) to determine a user’s relative change in elevation and a user’s absolute elevation.  An estimate of a user’s absolute elevation may be useful in converting pressure changes detected by a pressure sensor into relative elevation changes.  Processing circuitry (40) may, if desired, adjust the algorithm used to convert pressure sensor data into changes in elevation based on the user’s estimated elevation above sea level; see also para. [0062] disclosing during operation of device (10), processing circuitry (40) may monitor pressure data and motion data until a minimum climb rate is detected.  Once a minimum climb rate is detected, processing circuitry (40) may begin counting flights of stairs).
determine a change of floor based on a comparison between the difference and a second pressure threshold, indicative of the variation of the pressure signal associated with the user going one floor up or one floor down; and (Jackson, e.g., see figs. 5-7 illustrating flights from separate floors ascended indicated as (H) (66) and (2H) (70), and see para. [0051]-[0053] After determining that the user’s motion corresponds to stair climbing, processing circuitry (40) may process motion sensor and pressure sensor data to count the number of flights of stairs climbed by the user.  For example, if a user takes the stairs from a first floor to a second floor, processing circuitry (40) may analyze pressure sensor data from pressure sensor (62) to determine the elevation change (H) and may analyze motion sensor data from motion sensor (50) to determine the number of steps taken over the elevation change.  As another example, if a user takes the stairs from a first floor to a third floor at a height 2H above the first floor, processing circuitry (40) may analyze pressure sensor data from pressure sensor (62) to determine the elevation change (2H) and may analyze motion sensor data from motion sensor (50) to determine the number of steps taken over the elevation change; see also para. [0062] disclosing during operation of device (10), processing circuitry (40) may monitor pressure data and motion data until a minimum climb rate is detected.  Once a minimum climb rate is detected, processing circuitry (40) may begin counting flights of stairs. Fig. 10 is a histogram showing an illustrative distribution of climb rate data gathered using pressure sensor (62).  Curve (90) illustrates the distribution of data gathered while a user walks on flat ground, and curve (78) illustrates the distribution of data gathered while a user walks up a set of stairs.  The climb rate may correspond to the user’s change in elevation over a given sample period).
incrementing a count of floors ascended or descended by the user based on the determining of a change of floor. (Jackson, e.g., see para. [0051]-[0055] disclosing processing circuitry (40) may determine that the user is climbing stairs and that the elevation change (H) corresponds to one flight of stairs (e.g., assuming an average floor height H between consecutive floors of a building).  Accordingly, processing circuitry may award one flight of stairs to the user for climbing stairs (68).  Health and fitness applications that run on device (10) may log (e.g., record) the single flight of stairs climbed by the user.  As another example, if a user takes the stairs from a first floor to a third floor at a height 2H above the first floor, processing circuitry (40) may analyze pressure sensor data from pressure sensor (62) to determine the elevation change (2H) and may analyze motion sensor data from motion sensor (50) to determine the number of steps taken over the elevation change (e.g., 16 steps).  Based on this information, processing circuitry (40) may determine that the user is climbing stairs and that the 2H elevation change corresponds to two flights of stairs (e.g., assuming an average floor height H between consecutive floors of a building.)

Regarding claim 8, Jackson in view of Li discloses: The device according to claim 1, wherein the electrostatic-charge- variation sensor comprises:
at least one electrode; (Li, e.g., see fig. 2 illustrating a schematic diagram of the I-V conversion part of the electrostatic measurement installation, wherein an electrode is shown).
an amplifier having an input coupled to the at least one electrode; and (Li, e.g., see fig. 2 illustrating a schematic diagram of the I-V conversion part of the electrostatic measurement installation, wherein the electrode is shown as operatively coupled to the operational amplifier).
Jackson in view of Li is not relied upon as explicitly disclosing: an analog-to-digital converter coupled to an output of the amplifier for supplying the charge-variation signal.
However, Li further discloses: an analog-to-digital converter coupled to an output of the amplifier for supplying the charge-variation signal. (Li, e.g., see fig. 3A illustrating a diagram of the electrostatic measurement installation, wherein it is shown that an I-V electrostatic converter is output to an A/D converter; see also pg. 4, section 2.2.1 disclosing since the voltage signal obtained by this measurement method is easily disturbed by the power frequency voltage of the grid, we designed a low-pass filter with a cutoff frequency of 20 Hz before the analog-to-digital (A/D) conversion.  Subsequently, the analog signal is converted into the digital signal through A/D for data acquisition and processing.  The digital signal obtained after A/D sampling is sent to a personal computer for data processing through the 2.4 GHz data transmission module).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson in view of Li’s at least one electrode and an amplifier having an input coupled to the at least one electrode with Li’s analog-to-digital converter coupled to an output of the amplifier for supplying the charge-variation signal for at least the reasons that it is known in the art that an analog voltage signal is easily disturbed by the power frequency voltage of the grid, and as such, requires a low-pass filter and an analog-to-digital converter to pass measurements of high fidelity, as taught by Li; e.g., see pg. 4 to section 2.2.1.

Regarding claim 9, Jackson in view of Li discloses: The device according to claim 1, comprising an integrated circuit including the circuitry, the pressure sensor, and the motion sensor . (Jackson, e.g., see para. [0031] disclosing the processing circuitry may be based on one or more microprocessors, microcontrollers, digital signal processors, base-band processor integrated circuits, application specific integrated circuits, etc.; see also para. [0041] disclosing processing circuitry (40) may be used to continuously or periodically track movement of device (10) using sensors such as motions sensors (50) and pressure sensor (62)).
Jackson is not relied upon as explicitly disclosing: and the electrostatic-charge-variation sensor 
However, Li further discloses: and the electrostatic-charge-variation sensor (Li, e.g.., see figure 2 illustrating a schematic diagram of the I-V conversion part of the electrostatic measurement installation; see also pg. 4 to section 2.2.1. disclosing the induced current is generated on the induction electrode when the charged human body  moves in the vicinity of the induction electrode of the measurement installation.  The induced current is then converted to an observable voltage signal (conversion rate of 10 mv/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson in view of Li’s device to include the integrated circuit, circuitry, and pressure sensor with Li’s electrostatic-charge variation sensor for at least the reasons that it is known that gait analysis platforms are widely considered to be viable alternatives and are made possible by the recent progress of integrated circuits and sensing technology, as taught by Li; e.g., see pg. 2, lines 11-13.

Regarding claim 10, Jackson discloses: A system, comprising: 
an application processor; (Jackson, e.g., see para. [0031]-[0032] disclosing processing circuitry in storage and processing circuitry (40) may be used in controlling the operation of device (10).  The processing circuitry may be based on one or more microprocessors, microcontrollers, digital signal processors, baseband processing integrated circuits, application specific integrated circuits, etc.  With one suitable arrangement, storage and processing circuitry (40) may be used to run software on device (10) such as internet browsing applications, email applications, media playback applications, activity logging applications, fitness applications, operating system functions, etc.; examiner is construed the application specific integrated circuit which runs a host of applications to be an application processor).
sensing circuitry coupled to the application processor, the sensing circuitry including: (Jackson, e.g., see fig. 2 to electronic device (10) which is comprised of a storage and processing circuitry (40) as well as sensors (38), (62), and (50); see also para. [0041] disclosing processing circuitry (40) may be used to continuously or periodically track movement of device (10) using sensors such as motion sensor (50) and pressure sensor (62)).
a pressure sensor, which, in operation, generates a pressure signal; (Jackson, e.g., see fig. 2 illustrating sensors (38) comprised of pressure sensor(s) (62) and motion sensor(s) (50) which is part of input-output circuitry (34), which is further a part of electronic device (10); see also para. [0039] disclosing sensors (38) may include one or more motion sensors (50) and one or more pressure sensors (62); see also para. [0040] disclosing pressure sensor (62) (sometimes referred to as pressure sensor circuitry (62), pressure sensor structures (62), or pressure sensors (62)) may include one or more pressure sensors that measure the air pressure of the surrounding environment.  Pressure sensors (62) may include absolute barometric diaphragm-based pressure sensors formed from piezo-resistors embedded in a micro-machined silicon diaphragm (sometimes referred to as a piezo-resistive pressure sensor.  Processing circuitry (40) may gather elevation information using pressure sensor (62); see also para. [0041] disclosing processing circuitry (40) may be used to continuously or periodically track movement of device (10) using sensors such as motion sensor (50) and pressure sensor (62).  In portable, movement of device (10) may be indicative of the movement of a user of device (10).  When a user is holding, wearing, or otherwise carrying device (10) on his or her person, processing circuitry (40) may be used to track the user’s movement based on sensor data gathered from motion sensor (50) and/or pressure sensor (62)).
 a motion sensor, which, in operation, generates a motion signal Jackson, e.g., para. [0039] disclosing sensors (38) may include one or more motion sensors (50) and one or more pressure sensors (62).  Motion sensor (50) (sometimes referred to as motion sensor circuitry (50) may include one or more accelerometers (e.g., accelerometers that measure acceleration along one, two, or three axes), gyroscopes, compasses, pressure sensors, other suitable types of motion sensors, combinations of any two or more of these types of sensors, etc.; see also para. [0041] disclosing when a user is holding, wearing, or otherwise carrying device (10) on his or her person, processing circuitry (40) may be used to track the user’s movement based on sensor data gathered from motion sensor (50) and/or pressure sensor).
control circuitry, coupled to the pressure sensor and to the motion sensor ,  (Jackson, e.g., see para. [0041] disclosing processing circuitry (40) may be used to continuously or periodically track movement of device (10) using sensors such as motions sensors (50) and pressure sensor (62).  In cases where device (10) is handheld, wearable, or otherwise portable, movement of device (10) may be indicative of the movement of a user device (10).  For example, when a user is holding, wearing, or otherwise carrying device (10) on his or her person, processing circuitry (40) may be used to track the user’s movement based on sensor data gathered from the motion sensor (50) and/or pressure sensor (62)).
wherein the control circuitry, in operation, detects changes in level based on the pressure signal and on the motion signal . (Jackson, e.g., see paras. [0049]-[0050] disclosing different sensors may be useful in characterizing different types of activities and movements.  For example, pressure sensor (62) in sensors (38) (fig. 2) may be used to detect changes in elevation and may therefore be useful for detecting when a user is climbing stairs and for tracking the number of stairs climbed (and/or the number of flights of stairs climbed).  Changes in elevation alone may not be sufficient to determine when a user is climbing stairs.  To help characterize the type of movement performed by a user during an ascent or descent, processing circuitry (40) may combine pressure information from pressure sensor (62) with motions sensor information from motion sensor (50)).
Jackson is not relied upon as explicitly disclosing: a charge sensor, which, in operation, generates a charge signal; and
charge sensor,
charge signal
However, Li further discloses: a charge sensor, which, in operation, generates a charge signal; and (Li, e.g., see fig. 1A illustrating the human body movement capacitance model, and see figure 2 illustrating a schematic diagram of the I-V conversion part of the electrostatic measurement installation; and see also pg. 2, line 42 – pg. 3, line 2 disclosing the use of a non-contact EFS (electrostatic field sensing) method for gait measurement has become a hot topic in recent years.  In Reference (24), Koichi Kurita measured the electrostatic signals when walking with the electrostatic induction method and correlation analysis of the gait signals was implemented by combining with the frequency domain information of the signal.  We established the human body equivalent capacitance model through theoretical derivation, verified the correctness of the model through simulation, and measured the gait signal (24); see also pg. 4, section 2.2.1 disclosing the induced current is generated on the induction electrode when the charged human body moves in the vicinity of the induction electrode of the measurement installation.  The induced current is then converted to an observable voltage signal (conversion rate of 10 mV/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ).  The voltage signal is then amplified by an operational amplifier (op-amp) for observation.  Since the voltage signal obtained by this measurement method is easily distributed by the power frequency voltage of the grid, we designed a low-pass filter with a cutoff frequency of 20 Hz before the analog-to-digital (A/D) conversion.  Subsequently, the analog signal is converted into the digital signal through A/D for data acquisition and processing).  
charge sensor, (Li, e.g.., see figure 2 illustrating a schematic diagram of the I-V conversion part of the electrostatic measurement installation; see also pg. 4 to section 2.2.1. disclosing the induced current is generated on the induction electrode when the charged human body  moves in the vicinity of the induction electrode of the measurement installation.  The induced current is then converted to an observable voltage signal (conversion rate of 10 mv/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ)).
charge signal. (Li, e.g., see pg. 4 to section 2.2.1. disclosing the induced current is then converted to an observable voltage signal (conversion rate of 10 mv/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ).  The voltage signal is then amplified by an operational amplifier (op-amp) for observation.  Since the voltage signal obtained by this measurement method is easily distributed by the power frequency voltage of the grid, we designed a low-pass filter with a cutoff frequency of 20 Hz before the analog-to-digital (A/D) conversion.  Subsequently, the analog signal is then converted into the digital signal through A/D for data acquisition and processing.  The digital signal obtained after A/D sampling is sent to a personal computer for data processing through a 2.4 GHz data transmission module).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson’s application processor, sensing circuitry coupled to the application processor, pressure sensor, which, in operation, generates a pressure signal, and control circuitry, coupled to the pressure sensor wherein the control circuitry, in operation, detects changes in level based on the pressure signal with Li’s charge sensor, which, in operation, generates a charge signal, charge sensor, and charge signal for at least the reasons that it is known that changes in body potential as the human body comes in contact with and is separated from the ground during stepping movements induces a rate of change of an electrostatic potential, as taught by Li; e.g., see pg. 7 to section 2.3.2..

Regarding claim 11, Jackson in view of Li discloses: The system of claim 10, wherein the control circuitry, in operation, 
detects a first indication of a change in level based on the pressure signal; (Jackson, e.g., see figure 10 and para. [0061] disclosing processing circuitry (40) may use the pressure sensor (62) to determine a user’s relative change in elevation and a user’s absolute elevation.  An estimate of a user’s absolute elevation may be useful in converting pressure changes detected by a pressure sensor into relative elevation changes; see also para. [0062] disclosing during operation of device (10), processing circuitry (40) may monitor pressure data and motion data until a minimum climb rate is detected, wherein processing circuitry (40) begins counting flights of stairs.  Fig. 10 illustrates how using a minimum climb rate can be used to detect stair climbing.  Graph (76) of fig. 10 is a histogram showing an illustrative distribution of climb rate data gathered using pressure sensor (62).  Curve (90) illustrates the distribution of data gathered while a user walks on flat ground (with minor elevation changes), and curve (78) illustrates the distribution of data  gathered while a user walks up a set of stairs.  The climb rate may correspond to the user’s change in elevation over a given sample period (e.g., 5 seconds, 10 seconds, 15 seconds, less than 5 seconds, more than five sections, etc.).  

determines an occurrence of a change in level in response to detection of the first indication and a step rate indication  during a threshold time interval. (Jackson, e.g., see fig. 11 illustrating a graph of illustrative data showing how climb rate and step rate may be used to differentiate one type of movement from another type of movement; see also para. [0061] disclosing the climb rate may correspond to the user’s change in elevation over a given sample period (e.g., 5 seconds, 10 seconds, 15 seconds, less than 5 seconds, more than five sections, etc.; see also para. [0064]-[0065] disclosing fig. 11 is a graph illustrating how additional thresholds may be used to distinguish between stair climbing and other activities.  Fig. 11 shows illustrative data for various movements.  Data points (120) illustrate climb rate and step rate for users riding elevators; data points (122) illustrate climb rate and step rate for users riding escalators; data points (124) illustrate climb rate and step rate for users walking on flat ground (e.g., flat ground with minor elevation changes); and data points (126) illustrate climb rate and step rate for users climbing stairs.  As shown in fig. 11, minimum climb rate P may be used to distinguish travel on flat ground (points (124) from upward travel such as travel from one floor to another floor in a building (points (120), (124), and (126)).  Step rate limits (L1) and (L2) may be used to distinguish stair climbing (points (126)) from other modes of travel between floors.  Step rates below (L1) may correspond to non-stair climbing movements such as riding an elevator (points (120)) and riding an escalator (points (122)).  Upper step rate limit (L2) from may be imposed to distinguish stair climbing from other upward movements that may result in high step rate measurements (e.g., cycling, riding in a car on a bumpy road, etc.).
Jackson in view of Li is not relied upon as explicitly disclosing: detects a second indication of a change in level based on the charge signal; and
determine an occurrence of a change in level in response to detection of the second indication
However, Li further discloses: detects a second indication of a change in level based on the charge signal; and (Li, e.g., see fig. 5 illustrating a time-domain waveform of electrostatic sensing signal wherein it is disclosed in the illustration that the peaks and troughs indicate the left/right foot lifting off the ground and the left/right foot contacting the ground; wherein the examiner notes that the lifting of the foot to a different height is construed as a second indication of a change in level).
determine an occurrence of a change in level in response to detection of the second indication (Li, e.g., see fig. 5 illustrating a change in the user’s foot level; construed by the examiner as a change in level; which is in response to the detection of an electrostatic charge induced during stepping; see also pg. 7 to section 2.3.2. disclosing figure 5 shows the changes in body potential as the human body comes in contact with and is separated from the ground during stepping movements.  The time-domain waveform includes the time parameters during the stepping movement.  It can be determined using Equation (4) that the denominator of the left term is Ss and the denominator of the right term is Ss2.  Therefore, the right hand term affects slightly more than the induced current I and the left hand term mainly affects the induced current I.  For example, when the right foot toe is about to leave the ground, the equivalent area Ss between the sole of the ground decreases.  The distance h(t) between the right foot and the ground increases, so the induced current through the induction electrode increases when the right foot leaves the ground.  The rate of change of h(t) is at the maximum level and the electrostatic signal reaches the local maximum level.  The peak of the time-domain waveform of the electrostatic signal coincides with the moments when the foot separates from the initial contact with the ground.  The moments of foot separation from and initial contact with the ground can be obtained by extracting the corresponding peak information).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson in view of Li’s system with Li’s detecting a second indication of a change in level based on the charge signal and determining an occurrence of a change in level in response to detection of the second indication for at least the reasons that it is known that electrostatic field sensing is a passive detection method which relies on the response as a function of changes of the surrounding electric field, as taught by Li; e.g., see pg. 4 to section 2.2.1.

Regarding claim 12, Jackson in view of Li discloses: The system of claim 11, wherein the control circuitry, in operation: detects the first indication based on a comparison of a pressure gradient to a first pressure gradient threshold. (Jackson, e.g., see fig. 10 illustrating a step count vs. climb rate, wherein a threshold of “P” is determined as a threshold; see also para. [0058] disclosing processing circuitry (40) may analyze motion sensor and pressure sensor data for a predetermined period of time before an ascent and/or after an ascent to help further characterize the type of movement performed during the ascent or descent; see also para. [0061] disclosing processing circuitry (40) may use the pressure sensor (62) to determine a user’s relative change in elevation and a user’s absolute elevation; see also para. [0063] disclosing value P of fig. 10 represents a minimum climb rate that processing circuitry (40) may use to determine when a user is climbing a set of stairs.  When processing circuitry (40) detects a climb rate below value P, processing circuitry (40) may determine that the user is not ascending stairs.  when processing circuitry (40) detects a climb rate at or above value P, processing circuitry (40) may determine that the user is ascending stairs and may initiate a flight counting algorithm; see also para. [0046] disclosing fig. 11 is a graph illustrating how additional thresholds may be used to distinguish between stair climbing and other activities; Fig. 11 shows illustrative data for various movements.  Data points (126) illustrate climb rate and step rate for users climbing stairs; examiner notes that a step rate for climbing stairs includes a single step for a single stair step).

Regarding claim 13, Jackson in view of Li discloses: The system of claim 12 wherein the first pressure gradient threshold is indicative of a pressure gradient associated with going up or going down a stair. Claim 13 is rejected for the same purpose in connection with the rejection of claim 12.

Regarding claim 14, Jackson in view of Li is not relied upon as explicitly disclosing: The system of claim 11, wherein the control circuitry, in operation: detects the second indication based on features extracted from the charge signal. 
However, Li further discloses: wherein the control circuitry, in operation: detects the second indication based on features extracted from the charge signal. (Li, e.g., see fig. 5 and pg. 7 to section 2.3.2. disclosing figure 5 shows the changes in body potential as the human body comes into contact with and is separate from the ground during stepping movements; see also pg. 12 to section 4. Discussion disclosing the study results shows that temporal gait parameters could be identified through EFS signals in the stepping gait and two important gait cycle parameters (initial contact and separate event) could be detected with high accuracy; examiner notes the broadest reasonable interpretation of a gait parameter that includes an initial contact and separation event inherently requires the user to take one step up and one step down).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson in view of Li’s system with Li’s control circuitry, in operation: detects the second indication based on features extracted from the charge signal for at least the reasons that it is known that the EFS method can accurately measure the initial and separate events of walking as well as effectively obtain temporal gait parameters, wherein as the user completely lifts his feet off the ground in the gait cycle, gait events and gait parameters can be captured and calculated, as taught by Li; e.g., see pg. 12 to section 4. Discussions.

Regarding claim 15, Jackson in view of Li discloses: The system of claim 11, wherein the control circuitry, in operation: detects the second indication based on: comparisons of peaks of amplitude of the charge signal to a charge-signal threshold; patterns detected in the charge signal; or combinations thereof. (Li, e.g., see fig. 5 illustrating a pattern of the charge-variation signal, wherein a signal is produced with each foot contacting and leaving the ground; see also pg. 7 to section 2.3.2. disclosing figure 5 shows the changes in body potential as the human body comes into contact with and is separate from the ground during stepping movements; see also pg. 12 to section 4. Discussion disclosing the study results shows that temporal gait parameters could be identified through EFS signals in the stepping gait and two important gait cycle parameters (initial contact and separate event) could be detected with high accuracy; examiner notes the broadest reasonable interpretation of a gait parameter that includes an initial contact and separation event inherently requires the user to take one step up and one step down).

Regarding claim 16, Jackson in view of Li discloses: The system of claim 11, wherein the control circuitry, in operation, counts changes in step-level associated with a user based on the determined occurrences of changes in level. (Jackson, e.g., see fig. 12 illustrating a flow chart of illustrative steps involved in counting the number of flights of stairs climbed by a user using motion sensor and pressure sensor data; see also para. [0068] disclosing at step (98), processing circuitry (40) may set the initial height and step count to a given set of values based on the gathered step data and elevation data.  The initial height and step count correspond to the elevation and step count at the beginning of the user’s ascent.  At step (100), processing circuitry (40) may continue calculating a user’s climb rate until the climb rate falls below a predetermined threshold climb rate; see also para. [0072] disclosing processing circuitry (40) may gather sensor data from one or more motion sensors (50) (e.g., from one or more accelerometers, gyroscopes, compasses, pressure sensors, etc.) and may monitor for user movement.  If desired, processing circuitry (40) may gather additional sensor data such as pressure sensor data from pressure sensor (62) during step (80)).

Regarding claim 17, Jackson in view of Li discloses: The system of claim 16, wherein the control circuitry, in operation:
sets a baseline value of the pressure signal in response to detecting a stationary condition; and (Jackson, e.g., see para. [0058] disclosing processing circuitry (40) may analyze motion sensor and pressure sensor data for a predetermined period of time before an ascent and/or after an ascent to help further characterize the type of movement performed during the ascent or descent.  For example, historical pressure sensor data may be used to determine whether a user was walking on level ground before beginning an ascent up a set of stairs or up a hill; examiner is construing a time before an ascent as a stationary condition and the historical pressure sensor data as the baseline value; see also fig. 13 to step (80) disclosing gather sensor data from sensor(s) and monitor for user movement).
in response to an indication a user has climbed or descended a staircase: (Jackson, e.g., see figs. 5-7 to an ascended/descended staircase).
determines a difference between a current value and the baseline value of the pressure signal; (Jackson, e.g., see figs. 5 and 6, and para. [0061] disclosing processing circuitry (40) may use the pressure sensor (62) to determine a user’s relative change in elevation and a user’s absolute elevation.  An estimate of a user’s absolute elevation may be useful in converting pressure changes detected by a pressure sensor into relative elevation changes.  Processing circuitry (40) may, if desired, adjust the algorithm used to convert pressure sensor data into changes in elevation based on the user’s estimated elevation above sea level; see also para. [0062] disclosing during operation of device (10), processing circuitry (40) may monitor pressure data and motion data until a minimum climb rate is detected.  Once a minimum climb rate is detected, processing circuitry (40) may begin counting flights of stairs).
determines a change of floor based on a comparison between the difference and a second pressure threshold, indicative of the variation of the pressure signal associated with the user going one floor up or one floor down; and (Jackson, e.g., see figs. 5-7 illustrating flights from separate floors ascended indicated as (H) (66) and (2H) (70), and see para. [0051]-[0053] After determining that the user’s motion corresponds to stair climbing, processing circuitry (40) may process motion sensor and pressure sensor data to count the number of flights of stairs climbed by the user.  For example, if a user takes the stairs from a first floor to a second floor, processing circuitry (40) may analyze pressure sensor data from pressure sensor (62) to determine the elevation change (H) and may analyze motion sensor data from motion sensor (50) to determine the number of steps taken over the elevation change.  As another example, if a user takes the stairs from a first floor to a third floor at a height 2H above the first floor, processing circuitry (40) may analyze pressure sensor data from pressure sensor (62) to determine the elevation change (2H) and may analyze motion sensor data from motion sensor (50) to determine the number of steps taken over the elevation change; see also para. [0062] disclosing during operation of device (10), processing circuitry (40) may monitor pressure data and motion data until a minimum climb rate is detected.  Once a minimum climb rate is detected, processing circuitry (40) may begin counting flights of stairs. Fig. 10 is a histogram showing an illustrative distribution of climb rate data gathered using pressure sensor (62).  Curve (90) illustrates the distribution of data gathered while a user walks on flat ground, and curve (78) illustrates the distribution of data gathered while a user walks up a set of stairs.  The climb rate may correspond to the user’s change in elevation over a given sample period).
increments a count of floors ascended or descended by the user based on the determining of a change of floor. (Jackson, e.g., see para. [0051]-[0055] disclosing processing circuitry (40) may determine that the user is climbing stairs and that the elevation change (H) corresponds to one flight of stairs (e.g., assuming an average floor height H between consecutive floors of a building).  Accordingly, processing circuitry may award one flight of stairs to the user for climbing stairs (68).  Health and fitness applications that run on device (10) may log (e.g., record) the single flight of stairs climbed by the user.  As another example, if a user takes the stairs from a first floor to a third floor at a height 2H above the first floor, processing circuitry (40) may analyze pressure sensor data from pressure sensor (62) to determine the elevation change (2H) and may analyze motion sensor data from motion sensor (50) to determine the number of steps taken over the elevation change (e.g., 16 steps).  Based on this information, processing circuitry (40) may determine that the user is climbing stairs and that the 2H elevation change corresponds to two flights of stairs (e.g., assuming an average floor height H between consecutive floors of a building.)

Regarding claim 18, Jackson discloses: A method, comprising:
generating, using a pressure sensor of a device, a pressure signal; (Jackson, e.g., see fig. 2 illustrating sensors (38) comprised of pressure sensor(s) (62) and motion sensor(s) (50) which is part of input-output circuitry (34), which is further a part of electronic device (10); see also para. [0039] disclosing sensors (38) may include one or more motion sensors (50) and one or more pressure sensors (62); see also para. [0040] disclosing pressure sensor (62) (sometimes referred to as pressure sensor circuitry (62), pressure sensor structures (62), or pressure sensors (62)) may include one or more pressure sensors that measure the air pressure of the surrounding environment.  Pressure sensors (62) may include absolute barometric diaphragm-based pressure sensors formed from piezo-resistors embedded in a micro-machined silicon diaphragm (sometimes referred to as a piezo-resistive pressure sensor.  Processing circuitry (40) may gather elevation information using pressure sensor (62); see also para. [0041] disclosing processing circuitry (40) may be used to continuously or periodically track movement of device (10) using sensors such as motion sensor (50) and pressure sensor (62).  In portable, movement of device (10) may be indicative of the movement of a user of device (10).  When a user is holding, wearing, or otherwise carrying device (10) on his or her person, processing circuitry (40) may be used to track the user’s movement based on sensor data gathered from motion sensor (50) and/or pressure sensor (62)).
generating, using motion  sensor of the device, a motion signal ; and (Jackson, e.g., para. [0039] disclosing sensors (38) may include one or more motion sensors (50) and one or more pressure sensors (62).  Motion sensor (50) (sometimes referred to as motion sensor circuitry (50) may include one or more accelerometers (e.g., accelerometers that measure acceleration along one, two, or three axes), gyroscopes, compasses, pressure sensors, other suitable types of motion sensors, combinations of any two or more of these types of sensors, etc.; see also para. [0041] disclosing when a user is holding, wearing, or otherwise carrying device (10) on his or her person, processing circuitry (40) may be used to track the user’s movement based on sensor data gathered from motion sensor (50) and/or pressure sensor).
detecting changes in user-level based on the pressure signal and on the motion signal . (Jackson, e.g., see paras. [0049]-[0050] disclosing different sensors may be useful in characterizing different types of activities and movements.  For example, pressure sensor (62) in sensors (38) (fig. 2) may be used to detect changes in elevation and may therefore be useful for detecting when a user is climbing stairs and for tracking the number of stairs climbed (and/or the number of flights of stairs climbed).  Changes in elevation alone may not be sufficient to determine when a user is climbing stairs.  To help characterize the type of movement performed by a user during an ascent or descent, processing circuitry (40) may combine pressure information from pressure sensor (62) with motions sensor information from motion sensor (50)).
Jackson is not relied upon as explicitly disclosing: generating, using a charge sensor of the device, a charge signal; and
charge signal.
However, Li further discloses: generating, using a charge sensor of the device, a charge signal; and (Li, e.g., see fig. 1A illustrating the human body movement capacitance model, and see figure 2 illustrating a schematic diagram of the I-V conversion part of the electrostatic measurement installation; and see also pg. 2, line 42 – pg. 3, line 2 disclosing the use of a non-contact EFS (electrostatic field sensing) method for gait measurement has become a hot topic in recent years.  In Reference (24), Koichi Kurita measured the electrostatic signals when walking with the electrostatic induction method and correlation analysis of the gait signals was implemented by combining with the frequency domain information of the signal.  We established the human body equivalent capacitance model through theoretical derivation, verified the correctness of the model through simulation, and measured the gait signal (24); see also pg. 4, section 2.2.1 disclosing the induced current is generated on the induction electrode when the charged human body moves in the vicinity of the induction electrode of the measurement installation.  The induced current is then converted to an observable voltage signal (conversion rate of 10 mV/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ).  The voltage signal is then amplified by an operational amplifier (op-amp) for observation.  Since the voltage signal obtained by this measurement method is easily distributed by the power frequency voltage of the grid, we designed a low-pass filter with a cutoff frequency of 20 Hz before the analog-to-digital (A/D) conversion.  Subsequently, the analog signal is converted into the digital signal through A/D for data acquisition and processing).  
charge signal. (Li, e.g., see pg. 4 to section 2.2.1. disclosing the induced current is then converted to an observable voltage signal (conversion rate of 10 mv/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ).  The voltage signal is then amplified by an operational amplifier (op-amp) for observation.  Since the voltage signal obtained by this measurement method is easily distributed by the power frequency voltage of the grid, we designed a low-pass filter with a cutoff frequency of 20 Hz before the analog-to-digital (A/D) conversion.  Subsequently, the analog signal is then converted into the digital signal through A/D for data acquisition and processing.  The digital signal obtained after A/D sampling is sent to a personal computer for data processing through a 2.4 GHz data transmission module).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson’s generating, using a pressure sensor, of a device, a pressure signal, and detecting changes in user-level based on the pressure signal with Li’s generating, using a charge sensor of the device, a charge signal, and a charge signal for at least the reasons that it is known that changes in body potential as the human body comes in contact with and is separated from the ground during stepping movements induces a rate of change of an electrostatic potential, as taught by Li; e.g., see pg. 7 to section 2.3.2..

Regarding claim 19, Jackson in view of Li discloses: The method of claim 18, comprising: 
detecting a first indication of a change in user-level based on the pressure signal; (Jackson, e.g., see figure 10 and para. [0061] disclosing processing circuitry (40) may use the pressure sensor (62) to determine a user’s relative change in elevation and a user’s absolute elevation.  An estimate of a user’s absolute elevation may be useful in converting pressure changes detected by a pressure sensor into relative elevation changes; see also para. [0062] disclosing during operation of device (10), processing circuitry (40) may monitor pressure data and motion data until a minimum climb rate is detected, wherein processing circuitry (40) begins counting flights of stairs.  Fig. 10 illustrates how using a minimum climb rate can be used to detect stair climbing.  Graph (76) of fig. 10 is a histogram showing an illustrative distribution of climb rate data gathered using pressure sensor (62).  Curve (90) illustrates the distribution of data gathered while a user walks on flat ground (with minor elevation changes), and curve (78) illustrates the distribution of data  gathered while a user walks up a set of stairs.  The climb rate may correspond to the user’s change in elevation over a given sample period (e.g., 5 seconds, 10 seconds, 15 seconds, less than 5 seconds, more than five sections, etc.).  

determining an occurrence of a change in user-level in response to detection of the first indication and a step rate indication  during a threshold time interval. (Jackson, e.g., see fig. 11 illustrating a graph of illustrative data showing how climb rate and step rate may be used to differentiate one type of movement from another type of movement; see also para. [0061] disclosing the climb rate may correspond to the user’s change in elevation over a given sample period (e.g., 5 seconds, 10 seconds, 15 seconds, less than 5 seconds, more than five sections, etc.; see also para. [0064]-[0065] disclosing fig. 11 is a graph illustrating how additional thresholds may be used to distinguish between stair climbing and other activities.  Fig. 11 shows illustrative data for various movements.  Data points (120) illustrate climb rate and step rate for users riding elevators; data points (122) illustrate climb rate and step rate for users riding escalators; data points (124) illustrate climb rate and step rate for users walking on flat ground (e.g., flat ground with minor elevation changes); and data points (126) illustrate climb rate and step rate for users climbing stairs.  As shown in fig. 11, minimum climb rate P may be used to distinguish travel on flat ground (points (124) from upward travel such as travel from one floor to another floor in a building (points (120), (124), and (126)).  Step rate limits (L1) and (L2) may be used to distinguish stair climbing (points (126)) from other modes of travel between floors.  Step rates below (L1) may correspond to non-stair climbing movements such as riding an elevator (points (120)) and riding an escalator (points (122)).  Upper step rate limit (L2) from may be imposed to distinguish stair climbing from other upward movements that may result in high step rate measurements (e.g., cycling, riding in a car on a bumpy road, etc.).
Jackson in view of Li is not relied upon as explicitly disclosing: detecting a second indication of a change in user-level based on the charge signal; and
determine an occurrence of a change in level in response to detection of the second indication
However, Li further discloses: detecting a second indication of a change in user-level based on the charge signal; and (Li, e.g., see fig. 5 illustrating a time-domain waveform of electrostatic sensing signal wherein it is disclosed in the illustration that the peaks and troughs indicate the left/right foot lifting off the ground and the left/right foot contacting the ground; wherein the examiner notes that the lifting of the foot to a different height is construed as a second indication of a change in level).
determine an occurrence of a change in level in response to detection of the second indication (Li, e.g., see fig. 5 illustrating a change in the user’s foot level; construed by the examiner as a change in level; which is in response to the detection of an electrostatic charge induced during stepping; see also pg. 7 to section 2.3.2. disclosing figure 5 shows the changes in body potential as the human body comes in contact with and is separated from the ground during stepping movements.  The time-domain waveform includes the time parameters during the stepping movement.  It can be determined using Equation (4) that the denominator of the left term is Ss and the denominator of the right term is Ss2.  Therefore, the right hand term affects slightly more than the induced current I and the left hand term mainly affects the induced current I.  For example, when the right foot toe is about to leave the ground, the equivalent area Ss between the sole of the ground decreases.  The distance h(t) between the right foot and the ground increases, so the induced current through the induction electrode increases when the right foot leaves the ground.  The rate of change of h(t) is at the maximum level and the electrostatic signal reaches the local maximum level.  The peak of the time-domain waveform of the electrostatic signal coincides with the moments when the foot separates from the initial contact with the ground.  The moments of foot separation from and initial contact with the ground can be obtained by extracting the corresponding peak information).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson in view of Li’s method with Li’s detecting a second indication of a change in user-level based on the charge signal, and determining an occurrence of a change in level in response to detection of the second indication for at least the reasons that it is known that electrostatic field sensing is a passive detection method which relies on the response as a function of changes of the surrounding electric field, as taught by Li; e.g., see pg. 4 to section 2.2.1.

Regarding claim 20, Jackson in view of Li discloses: The method of claim 19, comprising: detecting the first indication based on a comparison of a pressure gradient to a first pressure gradient threshold. (Jackson, e.g., see fig. 10 illustrating a step count vs. climb rate, wherein a threshold of “P” is determined as a threshold; see also para. [0058] disclosing processing circuitry (40) may analyze motion sensor and pressure sensor data for a predetermined period of time before an ascent and/or after an ascent to help further characterize the type of movement performed during the ascent or descent; see also para. [0061] disclosing processing circuitry (40) may use the pressure sensor (62) to determine a user’s relative change in elevation and a user’s absolute elevation; see also para. [0063] disclosing value P of fig. 10 represents a minimum climb rate that processing circuitry (40) may use to determine when a user is climbing a set of stairs.  When processing circuitry (40) detects a climb rate below value P, processing circuitry (40) may determine that the user is not ascending stairs.  when processing circuitry (40) detects a climb rate at or above value P, processing circuitry (40) may determine that the user is ascending stairs and may initiate a flight counting algorithm; see also para. [0046] disclosing fig. 11 is a graph illustrating how additional thresholds may be used to distinguish between stair climbing and other activities; Fig. 11 shows illustrative data for various movements.  Data points (126) illustrate climb rate and step rate for users climbing stairs; examiner notes that a step rate for climbing stairs includes a single step for a single stair step).

Regarding claim 21, Jackson in view of Li discloses: The method of claim 20 wherein the first pressure gradient threshold is indicative of a pressure gradient associated with going up or going down a stair. Claim 21 is rejected for the same purpose in connection with the rejection of claim 20. 

Regarding claim 22, Jackson in view of Li is not relied upon as explicitly disclosing: The method of claim 19, comprising: detecting the second indication based on features extracted from the charge signal. 
However, Li further discloses: detecting the second indication based on features extracted from the charge signal. (Li, e.g., see fig. 5 and pg. 7 to section 2.3.2. disclosing figure 5 shows the changes in body potential as the human body comes into contact with and is separate from the ground during stepping movements; see also pg. 12 to section 4. Discussion disclosing the study results shows that temporal gait parameters could be identified through EFS signals in the stepping gait and two important gait cycle parameters (initial contact and separate event) could be detected with high accuracy; examiner notes the broadest reasonable interpretation of a gait parameter that includes an initial contact and separation event inherently requires the user to take one step up and one step down).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson in view of Li’s method with Li’s detecting the second indication based on features extracted from the charge signal for at least the reasons that it is known that the EFS method can accurately measure the initial and separate events of walking as well as effectively obtain temporal gait parameters, wherein as the user completely lifts his feet off the ground in the gait cycle, gait events and gait parameters can be captured and calculated, as taught by Li; e.g., see pg. 12 to section 4. Discussions.

Regarding claim 23, Jackson in view of Li discloses: The method of claim 19, comprising detecting the second indication based on: comparisons of peaks of amplitude of the charge signal to a charge-signal threshold; patterns detected in the charge signal; or combinations thereof. (Li, e.g., see fig. 5 illustrating a pattern of the charge-variation signal, wherein a signal is produced with each foot contacting and leaving the ground; see also pg. 7 to section 2.3.2. disclosing figure 5 shows the changes in body potential as the human body comes into contact with and is separate from the ground during stepping movements; see also pg. 12 to section 4. Discussion disclosing the study results shows that temporal gait parameters could be identified through EFS signals in the stepping gait and two important gait cycle parameters (initial contact and separate event) could be detected with high accuracy; examiner notes the broadest reasonable interpretation of a gait parameter that includes an initial contact and separation event inherently requires the user to take one step up and one step down).

Regarding claim 24, Jackson in view of Li discloses: The method of claim 19, comprising: counting changes in step-level associated with a user based on the occurrences of changes in user-level. (Jackson, e.g., see fig. 12 illustrating a flow chart of illustrative steps involved in counting the number of flights of stairs climbed by a user using motion sensor and pressure sensor data; see also para. [0068] disclosing at step (98), processing circuitry (40) may set the initial height and step count to a given set of values based on the gathered step data and elevation data.  The initial height and step count correspond to the elevation and step count at the beginning of the user’s ascent.  At step (100), processing circuitry (40) may continue calculating a user’s climb rate until the climb rate falls below a predetermined threshold climb rate; see also para. [0072] disclosing processing circuitry (40) may gather sensor data from one or more motion sensors (50) (e.g., from one or more accelerometers, gyroscopes, compasses, pressure sensors, etc.) and may monitor for user movement.  If desired, processing circuitry (40) may gather additional sensor data such as pressure sensor data from pressure sensor (62) during step (80); examiner construes the lifting and contacting of the foot as a change in foot level of the user, and therefore a change in level of the user).

Regarding claim 25, Jackson in view of Li discloses: The method of claim 24, comprising: 
setting a baseline value of the pressure signal in response to detecting a stationary condition; and (Jackson, e.g., see para. [0058] disclosing processing circuitry (40) may analyze motion sensor and pressure sensor data for a predetermined period of time before an ascent and/or after an ascent to help further characterize the type of movement performed during the ascent or descent.  For example, historical pressure sensor data may be used to determine whether a user was walking on level ground before beginning an ascent up a set of stairs or up a hill; examiner is construing a time before an ascent as a stationary condition and the historical pressure sensor data as the baseline value; see also fig. 13 to step (80) disclosing gather sensor data from sensor(s) and monitor for user movement).
in response to an indication that a user has climbed or descended a staircase: (Jackson, e.g., see figs. 5-7 illustrating an ascended/descended staircase).
determining a difference between a current value and the baseline value of the pressure signal; (Jackson, e.g., see figs. 5 and 6, and para. [0061] disclosing processing circuitry (40) may use the pressure sensor (62) to determine a user’s relative change in elevation and a user’s absolute elevation.  An estimate of a user’s absolute elevation may be useful in converting pressure changes detected by a pressure sensor into relative elevation changes.  Processing circuitry (40) may, if desired, adjust the algorithm used to convert pressure sensor data into changes in elevation based on the user’s estimated elevation above sea level; see also para. [0062] disclosing during operation of device (10), processing circuitry (40) may monitor pressure data and motion data until a minimum climb rate is detected.  Once a minimum climb rate is detected, processing circuitry (40) may begin counting flights of stairs).
determining a change of floor based on a comparison between the difference and a second pressure threshold, indicative of the variation of the pressure signal associated with the user going one floor up or one floor down; and (Jackson, e.g., see figs. 5-7 illustrating flights from separate floors ascended indicated as (H) (66) and (2H) (70), and see para. [0051]-[0053] After determining that the user’s motion corresponds to stair climbing, processing circuitry (40) may process motion sensor and pressure sensor data to count the number of flights of stairs climbed by the user.  For example, if a user takes the stairs from a first floor to a second floor, processing circuitry (40) may analyze pressure sensor data from pressure sensor (62) to determine the elevation change (H) and may analyze motion sensor data from motion sensor (50) to determine the number of steps taken over the elevation change.  As another example, if a user takes the stairs from a first floor to a third floor at a height 2H above the first floor, processing circuitry (40) may analyze pressure sensor data from pressure sensor (62) to determine the elevation change (2H) and may analyze motion sensor data from motion sensor (50) to determine the number of steps taken over the elevation change; see also para. [0062] disclosing during operation of device (10), processing circuitry (40) may monitor pressure data and motion data until a minimum climb rate is detected.  Once a minimum climb rate is detected, processing circuitry (40) may begin counting flights of stairs. Fig. 10 is a histogram showing an illustrative distribution of climb rate data gathered using pressure sensor (62).  Curve (90) illustrates the distribution of data gathered while a user walks on flat ground, and curve (78) illustrates the distribution of data gathered while a user walks up a set of stairs.  The climb rate may correspond to the user’s change in elevation over a given sample period).
incrementing a count of floors ascended or descended by the user based on the determining of a change of floor. (Jackson, e.g., see para. [0051]-[0055] disclosing processing circuitry (40) may determine that the user is climbing stairs and that the elevation change (H) corresponds to one flight of stairs (e.g., assuming an average floor height H between consecutive floors of a building).  Accordingly, processing circuitry may award one flight of stairs to the user for climbing stairs (68).  Health and fitness applications that run on device (10) may log (e.g., record) the single flight of stairs climbed by the user.  As another example, if a user takes the stairs from a first floor to a third floor at a height 2H above the first floor, processing circuitry (40) may analyze pressure sensor data from pressure sensor (62) to determine the elevation change (2H) and may analyze motion sensor data from motion sensor (50) to determine the number of steps taken over the elevation change (e.g., 16 steps).  Based on this information, processing circuitry (40) may determine that the user is climbing stairs and that the 2H elevation change corresponds to two flights of stairs (e.g., assuming an average floor height H between consecutive floors of a building.)

Regarding claim 26, Jackson discloses: A non-transitory computer-readable medium having contents that configure an electronic device to perform a method, the method comprising: (Jackson, e.g., see para. [0031] disclosing storage and processing circuitry (40) may include one or more different types of storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory), etc.  Processing circuitry in storage and processing circuitry (40) may be used in controlling the operation of device (10)).  
generating, using a pressure sensor of the electronic device, a pressure signal; (Jackson, e.g., see fig. 2 illustrating sensors (38) comprised of pressure sensor(s) (62) and motion sensor(s) (50) which is part of input-output circuitry (34), which is further a part of electronic device (10); see also para. [0039] disclosing sensors (38) may include one or more motion sensors (50) and one or more pressure sensors (62); see also para. [0040] disclosing pressure sensor (62) (sometimes referred to as pressure sensor circuitry (62), pressure sensor structures (62), or pressure sensors (62)) may include one or more pressure sensors that measure the air pressure of the surrounding environment.  Pressure sensors (62) may include absolute barometric diaphragm-based pressure sensors formed from piezo-resistors embedded in a micro-machined silicon diaphragm (sometimes referred to as a piezo-resistive pressure sensor.  Processing circuitry (40) may gather elevation information using pressure sensor (62); see also para. [0041] disclosing processing circuitry (40) may be used to continuously or periodically track movement of device (10) using sensors such as motion sensor (50) and pressure sensor (62).  In portable, movement of device (10) may be indicative of the movement of a user of device (10).  When a user is holding, wearing, or otherwise carrying device (10) on his or her person, processing circuitry (40) may be used to track the user’s movement based on sensor data gathered from motion sensor (50) and/or pressure sensor (62)).
generating, using a motion  sensor of the electronic device, a motion  signal; and (Jackson, e.g., para. [0039] disclosing sensors (38) may include one or more motion sensors (50) and one or more pressure sensors (62).  Motion sensor (50) (sometimes referred to as motion sensor circuitry (50) may include one or more accelerometers (e.g., accelerometers that measure acceleration along one, two, or three axes), gyroscopes, compasses, pressure sensors, other suitable types of motion sensors, combinations of any two or more of these types of sensors, etc.; see also para. [0041] disclosing when a user is holding, wearing, or otherwise carrying device (10) on his or her person, processing circuitry (40) may be used to track the user’s movement based on sensor data gathered from motion sensor (50) and/or pressure sensor).
detecting changes in user-level based on the pressure signal and the motion signal . (Jackson, e.g., see paras. [0049]-[0050] disclosing different sensors may be useful in characterizing different types of activities and movements.  For example, pressure sensor (62) in sensors (38) (fig. 2) may be used to detect changes in elevation and may therefore be useful for detecting when a user is climbing stairs and for tracking the number of stairs climbed (and/or the number of flights of stairs climbed).  Changes in elevation alone may not be sufficient to determine when a user is climbing stairs.  To help characterize the type of movement performed by a user during an ascent or descent, processing circuitry (40) may combine pressure information from pressure sensor (62) with motions sensor information from motion sensor (50)).
Jackson is not relied upon as explicitly disclosing: generating, using a charge sensor of the electronic device, a charge signal; and
detecting changes in user-level based on the charge signal.
However, Li further discloses: generating, using a charge sensor of the electronic device, a charge signal; and (Li, e.g., see fig. 1A illustrating the human body movement capacitance model, and see figure 2 illustrating a schematic diagram of the I-V conversion part of the electrostatic measurement installation; and see also pg. 2, line 42 – pg. 3, line 2 disclosing the use of a non-contact EFS (electrostatic field sensing) method for gait measurement has become a hot topic in recent years.  In Reference (24), Koichi Kurita measured the electrostatic signals when walking with the electrostatic induction method and correlation analysis of the gait signals was implemented by combining with the frequency domain information of the signal.  We established the human body equivalent capacitance model through theoretical derivation, verified the correctness of the model through simulation, and measured the gait signal (24); see also pg. 4, section 2.2.1 disclosing the induced current is generated on the induction electrode when the charged human body moves in the vicinity of the induction electrode of the measurement installation.  The induced current is then converted to an observable voltage signal (conversion rate of 10 mV/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ).  The voltage signal is then amplified by an operational amplifier (op-amp) for observation.  Since the voltage signal obtained by this measurement method is easily distributed by the power frequency voltage of the grid, we designed a low-pass filter with a cutoff frequency of 20 Hz before the analog-to-digital (A/D) conversion.  Subsequently, the analog signal is converted into the digital signal through A/D for data acquisition and processing).  
detecting changes in user-level based on the charge signal. (Li, e.g., see pg. 4 to section 2.2.1. disclosing the induced current is then converted to an observable voltage signal (conversion rate of 10 mv/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ).  The voltage signal is then amplified by an operational amplifier (op-amp) for observation.  Since the voltage signal obtained by this measurement method is easily distributed by the power frequency voltage of the grid, we designed a low-pass filter with a cutoff frequency of 20 Hz before the analog-to-digital (A/D) conversion.  Subsequently, the analog signal is then converted into the digital signal through A/D for data acquisition and processing.  The digital signal obtained after A/D sampling is sent to a personal computer for data processing through a 2.4 GHz data transmission module; see also figure 2 illustrating a schematic diagram of the I-V conversion part of the electrostatic measurement installation; see also pg. 4 to section 2.2.1. disclosing the induced current is generated on the induction electrode when the charged human body moves in the vicinity of the induction electrode of the measurement installation.  The induced current is then converted to an observable voltage signal (conversion rate of 10 mv/pA), which is shown in figure 2 through I-V conversion via the sampling resistor Rs (Rs is 10 GΩ); see also fig. 1 illustrating a user’s foot level, and thus the user level, increasing and decreasing in height/level).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jackson’s non-transitory computer-readable medium having contents that configure an electronic device to perform a method, generating, using a pressure sensor of the electronic device, a pressure signal, and detecting changes in user-level based on the pressure signal with Li’s generating, using a charge sensor of the electronic device, a charge signal and detecting changes in user-level based on the charge signal for at least the reasons that it is known that changes in body potential as the human body comes in contact with and is separated from the ground during stepping movements induces a rate of change of an electrostatic potential, as taught by Li; e.g., see pg. 7 to section 2.3.2..

Regarding claim 27, Jackson in view of Li discloses: The non-transitory computer-readable medium of claim 26, wherein the method comprises: 
detecting a first indication of a change in user-level based on the pressure signal; (Jackson, e.g., see figure 10 and para. [0061] disclosing processing circuitry (40) may use the pressure sensor (62) to determine a user’s relative change in elevation and a user’s absolute elevation.  An estimate of a user’s absolute elevation may be useful in converting pressure changes detected by a pressure sensor into relative elevation changes; see also para. [0062] disclosing during operation of device (10), processing circuitry (40) may monitor pressure data and motion data until a minimum climb rate is detected, wherein processing circuitry (40) begins counting flights of stairs.  Fig. 10 illustrates how using a minimum climb rate can be used to detect stair climbing.  Graph (76) of fig. 10 is a histogram showing an illustrative distribution of climb rate data gathered using pressure sensor (62).  Curve (90) illustrates the distribution of data gathered while a user walks on flat ground (with minor elevation changes), and curve (78) illustrates the distribution of data  gathered while a user walks up a set of stairs.  The climb rate may correspond to the user’s change in elevation over a given sample period (e.g., 5 seconds, 10 seconds, 15 seconds, less than 5 seconds, more than five sections, etc.).  

determining an occurrence of a change in user-level in response to detection of the first indication and a step rate indication  during a threshold time interval. (Jackson, e.g., see fig. 11 illustrating a graph of illustrative data showing how climb rate and step rate may be used to differentiate one type of movement from another type of movement; see also para. [0061] disclosing the climb rate may correspond to the user’s change in elevation over a given sample period (e.g., 5 seconds, 10 seconds, 15 seconds, less than 5 seconds, more than five sections, etc.; see also para. [0064]-[0065] disclosing fig. 11 is a graph illustrating how additional thresholds may be used to distinguish between stair climbing and other activities.  Fig. 11 shows illustrative data for various movements.  Data points (120) illustrate climb rate and step rate for users riding elevators; data points (122) illustrate climb rate and step rate for users riding escalators; data points (124) illustrate climb rate and step rate for users walking on flat ground (e.g., flat ground with minor elevation changes); and data points (126) illustrate climb rate and step rate for users climbing stairs.  As shown in fig. 11, minimum climb rate P may be used to distinguish travel on flat ground (points (124) from upward travel such as travel from one floor to another floor in a building (points (120), (124), and (126)).  Step rate limits (L1) and (L2) may be used to distinguish stair climbing (points (126)) from other modes of travel between floors.  Step rates below (L1) may correspond to non-stair climbing movements such as riding an elevator (points (120)) and riding an escalator (points (122)).  Upper step rate limit (L2) from may be imposed to distinguish stair climbing from other upward movements that may result in high step rate measurements (e.g., cycling, riding in a car on a bumpy road, etc.).
Jackson in view of Li is not relied upon as explicitly disclosing: detecting a second indication of a change in user-level based on the charge signal; and
determining an occurrence of a change in user-level in response to a detection of the second indication
However, Li further discloses: detecting a second indication of a change in user-level based on the charge signal; andLi, e.g., see fig. 5 illustrating a time-domain waveform of electrostatic sensing signal wherein it is disclosed in the illustration that the peaks and troughs indicate the left/right foot lifting off the ground and the left/right foot contacting the ground; wherein the examiner notes that the lifting of the foot to a different height is construed as a second indication of a change in level).
determining an occurrence of a change in user-level in response to a detection of the second indication (Li, e.g., see fig. 5 illustrating a change in the user’s foot level; construed by the examiner as a change in level; which is in response to the detection of an electrostatic charge induced during stepping; see also pg. 7 to section 2.3.2. disclosing figure 5 shows the changes in body potential as the human body comes in contact with and is separated from the ground during stepping movements.  The time-domain waveform includes the time parameters during the stepping movement.  It can be determined using Equation (4) that the denominator of the left term is Ss and the denominator of the right term is Ss2.  Therefore, the right hand term affects slightly more than the induced current I and the left hand term mainly affects the induced current I.  For example, when the right foot toe is about to leave the ground, the equivalent area Ss between the sole of the ground decreases.  The distance h(t) between the right foot and the ground increases, so the induced current through the induction electrode increases when the right foot leaves the ground.  The rate of change of h(t) is at the maximum level and the electrostatic signal reaches the local maximum level.  The peak of the time-domain waveform of the electrostatic signal coincides with the moments when the foot separates from the initial contact with the ground.  The moments of foot separation from and initial contact with the ground can be obtained by extracting the corresponding peak information; examiner is construing the lifting of the foot level to be associated with a user level, therefore a change in user-level).  

Regarding claim 28, Jackson in view of Li discloses: The non-transitory computer-readable medium of claim 27, wherein the method comprises: counting changes in step-level associated with a user based on the occurrences of changes in user-level. (Jackson, e.g., see fig. 12 illustrating a flow chart of illustrative steps involved in counting the number of flights of stairs climbed by a user using motion sensor and pressure sensor data; see also para. [0068] disclosing at step (98), processing circuitry (40) may set the initial height and step count to a given set of values based on the gathered step data and elevation data.  The initial height and step count correspond to the elevation and step count at the beginning of the user’s ascent.  At step (100), processing circuitry (40) may continue calculating a user’s climb rate until the climb rate falls below a predetermined threshold climb rate; see also para. [0072] disclosing processing circuitry (40) may gather sensor data from one or more motion sensors (50) (e.g., from one or more accelerometers, gyroscopes, compasses, pressure sensors, etc.) and may monitor for user movement.  If desired, processing circuitry (40) may gather additional sensor data such as pressure sensor data from pressure sensor (62) during step (80); examiner construes the lifting and contacting of the foot as a change in foot level of the user, and therefore a change in level of the user).

Regarding claim 29, Jackson in view of Li discloses: The non-transitory computer-readable medium of claim 26, wherein the contents comprise instructions executed by sensor-signal processing circuitry of the electronic device.  (Jackson, e.g., see para. [0031] disclosing electronic device (10) may include control circuitry such as storage and processing circuitry (40).  Storage and processing circuitry (40) may include one or more different types of storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory), volatile memory (e.g., static or dynamic random-access-memory), etc.  Processing circuitry in storage and processing circuitry (40) may be used in controlling the operation of device (10); see also para. [0032] disclosing storage and processing circuitry (40) may be used to run software on device (10)).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 10,668,324 B2 to Case, Jr. et al. relates to multi-sensor monitoring of athletic performance.
US 2020/0197783 A1 to Iida et al. relates to information processing apparatus, information processing method, and program.
US 2019/0383606 A1 to Karvounis et al. relates to methods for resolving a location of tracked personnel or assets and refining path data.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863